DETAILED ACTION
The present Office Action is in response to Applicant’s After Final Consideration Pilot Request filed on 2/26/2021.  Claims 1-20 remain pending in the present application.
	Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 8, and 17, the best prior art found during the prosecution of the present application, Edge et al. (U.S. Patent Application Publication No. 2007/0060097 A1), Rezaiifar et al. (U.S. Patent Application Publication No. 2007/0135146 A1), Ray et al. (U.S. Patent Application Publication No. 2009/0047924 A1), Patel et al. (U.S. Patent Application Publication No. 2013/0122932 A1), Anderson et al. (U.S. Patent Application Publication No. 2013/0231072 A1), and Moss (U.S. Patent Application Publication No. 2016/0373910 A1), fails to disclose, teach, or suggest the limitations of generating, based at least in part on the SIP message, a short message service (SMS) message indicating that the VoIP emergency call has been placed from the first UE in combination with all of the other limitations in claims 1, 8, and 17.
Claims 2-7, 9-16, and 18-20 are also allowed by virtue of their dependency on claims 1, 8, and 17.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.